UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4237



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MARION COX,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Chief
District Judge. (3:05-cr-00074-ALL)


Submitted: February 15, 2007              Decided: February 20, 2007


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randolph Marshall Lee, LAW OFFICES OF RANDOLPH MARSHALL LEE,
Charlotte, North Carolina, for Appellant. Gretchen C.F. Shappert,
United States Attorney, Charlotte, North Carolina; Amy E. Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Marion Cox appeals from his conviction for possession of

a firearm by a convicted felon, 18 U.S.C. § 922(g)(1) (2000).                      On

appeal, he contends that there was insufficient evidence to show

that he possessed the firearm in question.              We affirm.

            We “have defined ‘substantial evidence’ as ‘evidence that

a reasonable finder of fact could accept as adequate and sufficient

to support a conclusion of a defendant’s guilt beyond a reasonable

doubt.’”     United States v. Alerre, 430 F.3d 681, 693 (4th Cir.

2005),   cert.   denied,    126   S.    Ct.    1925   (2006).        We   “consider

circumstantial as well as direct evidence, and allow the government

the benefit of all reasonable inferences from the facts proven to

those sought to be established.”              United States v. Tresvant, 677

F.2d 1018, 1021 (4th Cir. 1982).                 If the evidence “supports

different,    reasonable    interpretations,          the    jury   decides    which

interpretation to believe.”       United States v. Murphy, 35 F.3d 143,

148 (4th Cir. 1994).

             Because Cox stipulated to the other elements of the

offense, the only contested issue at trial was whether he possessed

the handgun.     Possession may be actual, constructive, or joint.

United States v. Gallimore, 247 F.3d 134, 136-37 (4th Cir. 2001).

“[T]o    establish   constructive       possession,         the   government      must

produce evidence showing ownership, dominion or control over the

contraband    itself   or   the   premises       or    vehicle      in    which    the


                                       - 2 -
contraband is concealed.” United States v. Blue, 957 F.2d 106, 107

(4th Cir. 1992).       In addition, while a conviction cannot rest

entirely    on   an   uncorroborated   extrajudicial    confession,     the

extrinsic    corroborating    proof    need   only   tend   to   show   the

trustworthiness of the confession.        See United States v. Norman,

415 F.3d 466, 470-71 (5th Cir. 2005) (holding that, once the

confession is sufficiently corroborated, the confession as a whole

is admissible, and some elements of the offense may be proven

entirely on the basis of the confession), cert. denied, 126 S. Ct.

1087 (2006).

            Here, viewing the evidence in the light most favorable to

the Government, the trial testimony showed that Officer Mozingo,

responding to a call involving a firearm, arrived at 1121 Pamlico

Street in Mecklenburg County.     He was waved down by Steve Mason and

Cox was standing on the porch.        Officer Mozingo asked Cox to come

down from the porch and wait by the Officer’s car, which he did.

Officer Mozingo then recovered from the porch a firearm in an

unzipped bag within arm’s reach of where Cox had been standing.

After Officer Mozingo recovered the firearm, Cox fled the scene.

When he was arrested, he apologized for pointing a gun at Mason.

            We find that the Government presented sufficient evidence

to support the trustworthiness of Cox’s admission to the police and

that sufficient evidence supported Cox’s conviction.             Thus, we

affirm.     We dispense with oral argument, because the facts and


                                  - 3 -
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 4 -